677 S.E.2d 843 (2009)
STATE
v.
Timothy Lionell WHITE.
No. 4A01-2.
Supreme Court of North Carolina.
May 11, 2009.
Mark Kleinschmidt, for White.
*844 Barry McNeill, Special Deputy Attorney General, Thomas J. Keith, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 7th day of May 2009 by Defendant for Extension of Time to File Petition for Writ of Certiorari:
"Motion Allowed. Defendant (White) shall have up to and including the 10th day of July 2009 to file and serve his/her Petition for Writ of Certiorari with this Court. By order of the Court in conference this the 11th day of May 2009."